Case 2:19-mc-00015-GW-PJW Document 20 Filed 01/31/19 Page1lof3 Page ID #:966

 

 

DENNIS S. ELLIS (SB# 178196)
dennisellis

aulhastings.com
KATHER F. MURRAY (SB# 211987)

esrinemuanrny aulhastings.com
SERLI POLATOGLU (SB# 311021)
serlipolatoglu@paulhastings.com
PAUL HASTINGS LLP

515 South Flower Street
Twenty-Fifth Floor

Los Angeles, California 90071-2228
Telephone: 1(213) 683-6000
Facsimile: 1(213) 627-0705

Attorneys for Defendants L;OREAL USA,
OREAL USA PRODUCTS, INC.
L’OREAL USA S/D, INC. and REDKEN

TIC syed
AVENUE NYC, LLC

*<TH
5

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

IN RE SUBPOENAS DUCES TECUM
AND TO TESTIFY AT DEPOSITION
TO SEMA CONDE

 

LIQWD, INC. and OLAPLEX LLC,
Plaintiffs,
VS,
L’?OREAL USA, INC., L?;OREAL USA
PRODUCTS, INC., L;OREAL USA
S/D, INC. and REDKEN 57’ AVENUE
NYC, LLC,

Defendants.

 

 

CASE NO. 2:19-mc-00015-GW-PJ Wx
Underlying Litigation
Civil Action No, 17-14-JFB-SRF
United States Distr. Del.
Discovery cutoff: January 25, 2019
Pretrial conference date: June 4, 2019
Trial date: July 29, 2019
[DISCOVERY MATTER]

PROOF OF SERVICE

Date: February 28, 2019
‘Time: 1:30 p.m.

Dept.: 790

Judge: Hon. Patrick J. Walsh

PROOF OF SERVICE

 
Case 2:

C0 CD DA WH FB WwW PP eS

NO NO NO HN WH WN NY NHN HNO He ee Ee S| FEF OSE OES Sl
oOo aD DN NF WY NO YSY OOOO8NCOULUlUmOOCmlmUMUMUMmcLADLUlUCNDUlUlUCCUCULDLULWwG ON Sl CUD

 

 

19-mc-00015-GW-PJW Document 20 Filed 01/31/19 Page 2of3 Page ID #:967

 

PROOF OF SERVICE
STATE OF CALIFORNIA
SS:
CITY OF LOS ANGELES AND COUNTY OF )
LOS ANGELES )

I am employed in the City of Los Angeles and County of Los Angeles, State
of California. I am over the age of 18, and not a party to the within action. My business
address is 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, California 90071-
2228.

On January 31, 2019, I served the foregoing document(s) described as:

MOTION TO COMPEL NON-PARTY SEMA CONDE TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL NON-PARTY
SEMA CONDE TO COMPLY WITH SUBPOENA DUCES TECUM AND TO TESTIFY
AT DEPOSITION

DECLARATION OF KATHERINE F, MURRAY IN SUPPORT OF DEFENDANTS’
MOTION TO COMPEL NON-PARTY SEMA CONDE TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

DECLARATION OF ASHLEY E. MARTABANO IN SUPPORT OF NONPARTY
SEMA CONDE’S OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL
NONPARTY SEMA CONDE TO COMPLY WITH SUBPOENA DUCES TECUM AND
TO TESTIFY AT DEPOSITION

DECLARATION OF IRASEMA MARIE CONDE IN SUPPORT OF NONPARTY
SEMA CONDE’S PORTION OF JOINT STIPULATION RE: DEFENDANTS’
MOTION TO COMPEL NONPARTY SEMA CONDE TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

[PROPOSED] ORDER GRANTING MOTION TO COMPEL NON-PARTY SEMA
CONDE TO COMPLY WITH SUBPOENA DUCES TECUM AND TO TESTIFY AT
DEPOSITION

on the interested parties by placing a true and correct copy thereof in a sealed envelope(s)
addressed as follows:

Joseph M. Paunovich, Esq. Goepaunovich@quinnemanuel.com)
Ali Moghaddas, Esq. (alimoghaddas@quinnemanuel,com)
Quinn Emanuel Urquhart & Sullivan, LLP

865 South Figueroa Street, 1 0th Floor

Los Angeles, CA 90017

Tel: (213) 443-3000

Attorneys for Liqgwa, Inc. and Olaplex LLC

PROOF OF SERVICE

 
Case 2:19-mc-00015-GW-PJW Document 20 Filed 01/31/19 Page 3of3 Page ID #:968

VIA ELECTRONIC MAIL:

By personally emailing the aforementioned document(s) in PDF format to
the respective email address(es) listed above on January 31, 2019. I did not
receive an electronic message indicating any errors in transmission.

i)

I declare under penalty of perjury under the laws of the United States that
the above is true and correct.

Executed on January 31, 2019, at Los Angeles, California.

Deeg. Lt

Maggie Iéart

oOo Oo 4a DB A Se W

10
11
12
13
14
13
16
17
18
19
20
21
a2
23
24
25
26
27
28

“2 = PROOF OF SERVICE

 

 

 
